           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

KYLE B. McDANIEL
ADC #107283                                                  PLAINTIFF

v.                      No. 3:17-cv-155-DPM

GREENE COUNTY SHERIFF'S DEPARTMENT;
TARRIN HUGGINS, Employee, Greene
County Detention Facility; and SUSAN
BAIRD, Employee, Greene County
Detention Center                                           DEFENDANTS

                                ORDER
     Motion for leave to proceed in form pauperis on appeal, NQ 45,
denied. The Court certified that an in forma pauperis appeal would not be
taken in good faith. NQ 27. If McDaniel wants to pursue his appeal, then
he must either pay the $505 appellate filing and docketing fee in this
Court or file an application to proceed in forma pauperis in the United
States Court of Appeals for the Eighth Circuit.   NQ 42.

     So Ordered.


                                       D.P. Marshallfr_
                                       United States District Judge
